--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Exhibit 10.2
English Translation of the Cooperation Agreement
 Agreement No.: SY (2009) 001
Party A: Heilongjiang SenYu Animal Husbandry Co., Ltd.
Legal Representative: Shang Zhenyu
Party B: Heilongjiang Wangda Fodder Co., Ltd.
Legal Representative: Dou Beijun
    To improve the comprehensive cooperation relationship between the two
parties, and the promotion of Party A’s cultivation model of “Company Base
Farmer”, Party A and Party B, on the basis of adhering to the principle of
equality, mutual benefit and honesty, and after full consultations and
negotiations, have reached the following agreement regarding to the cooperation
issues, cooperation models, etc, and committed to strictly abiding by the terms
of this agreement and performing the obligations of each party.
PART ONE   GENERAL PROVISIONS
1.
The aim of this agreement is to promote Party A’s cultivation model of “Company
Base Farmer” within Heilongjiang region, thus to reduce the production cost,
increase both parties’ profit, and achieve the win-win goal for both parties.

2.
Under the cultivation model of “Company Base Farmer” referred by this agreement,
a close cooperation relationship is established between the two parties. Party B
will sell its fodder on credit to the farmers who purchase “Topigs” or
“Canadian” pigs from Party A, Party B should sign a credit sale agreement with
the farmers, and agree on that when slaughtering the commercial hogs, the
farmers will gain 40% of the profit after deducting the breeding cost.

3.
Methods to confirm the fodder price and credit sale amount: Both parties have
jointly confirmed that the fodder price of credit sale is 2240 RMB per ton, on
the basis that the average cost of production of the fodder produced by Party B
(full price fodder) is 2040 RMB per ton, combined the fixed profit which is 200
RMB per ton. Further negotiation will be taken place between the two parties and
the price will be confirmed in supplemental agreement if the price of raw
materials has arisen for more than 6%; the fodder amount of the credit sale is
288 kilogram for each commercial hog. The price and credit sale amount above
should be the settlement basis with the farmers.


 
 

--------------------------------------------------------------------------------

 
 
4.
Agreement scope: To ensure the quality and quantity of the commercial hogs Party
B retrieves and its financial planning, Party B should only sell its fodder on
credit and pay the profits to the farmers under the cultivation model of
“Company Basis Farmers”.

5.
For the better performance of both parties’ obligations under the agreement,
Party A will accredit personalities to Party B, including warehouse keepers and
liaisons, on its own expenses, and could increase or replace the personalities
as required at any time.

6.
Both parties should closely pay attention to the commissariat price, Party B
should communicate with Party A in time when the commissariat price is lower
during the year, and choose the chance to stock fodder raw materials after
negotiation to reduce the cost.

7.
During the cooperation period, Party B should designate certain person to keep
communicating and exchanging information with other cooperators under the
cultivation model of “Company Basis Farmers”, to ensure the well execution of
the cooperation and the operation of the production system.

8.
Methods to coordinate and supervise the execution of the agreement:

 
(1)
Party A will accredit warehouse keepers to both the Party B’s warehouses of raw
materials and products, and jointly supervise the storage of the fodder raw
materials as well as the fodder for credit sale.

 
(2)
The liaisons from Party A are responsible for supervising the purchase price of
Party B’s raw materials.

Party B should fully cooperate with the personalities from Party A without any
interferences.

 
 

--------------------------------------------------------------------------------

 

9.
The loss of each pig during short-distance transport is 1.5 kilo in winter, 2.5
kilo in summer, the winter starts from October 30th every year and ends on April
30th of the next year; the summer starts from May 1st and ends on October 29th
every year, and the excess part is borne by Party B.

10.
The retrieving price will be confirmed according to the local county-level
market price, and the rank will be confirmed as live pigs.

11.
Payment by Party A:

 
(1)
During the execution of the agreement, after pre-paying for the purchase of raw
materials, Party B has the right to ask Party A to pay for the pre-purchase,
which should be paid within three working days without any mistakes identified
by Party A.

 
(2)
When stocking large amount of raw materials is necessary, both parties should
further negotiate on the mode and amount of the payment based on the condition
at that time, and sign the supplemental agreement in written.

 
(3)
On the phase of retrieving commercial hogs, Party B should pay the 40% profits
to the farmers and fodder cost of the sow in advance. Party A will pay the
retrieving price with the confirmation letter issued by its personality after
delivering the commercial hogs to its transportation base.

 
(4)
The two parties both have agreed that after paying retrieving price in advance,
the two parties should arrange the settlement, and Party A should pay within
three working days after receiving any certificate of payment from Party B.

PART TWO    RIGHTS AND OBLIGATIONS
12.
Rights of Party A:

 
(1)
Party A has the right to supervise the fodder distribution process, as well as
the quantity and quality by Party B.

 
(2)
The payment by Party A will be once a week in principle and Party A keeps the
right to pay immediately under special circumstances.


 
 

--------------------------------------------------------------------------------

 

 
(3)
Party A has the right to ask Party B retrieve commercial hogs in time, the right
to accept all the commercial hogs Party B has retrieved, and the right to refuse
any substandard ones.

 
(4)
Party A has the right to jointly check the fodder cost with Party B.

13.
Obligations of Party A:

 
(1)
Party A should pay the fodder price according to the agreement.

 
(2)
Party A should pay Party B the profit divided to the farmers as well as the
sows’ fodder cost after Party B retrieving commercial hogs.

 
(3)
Party A should accept standard commercial hogs Party B has delivered in time.

 
(4)
Party A should pay short-distance transport cost at the price of 10 RMB per pig
to Party B, which has already been a part of fodder cost without any further
payment.

14.
Rights of Party B:

 
(1)
Party B has the right to ask Party A to pay fodder price, fodder fixed profit
and the profit divided to the farmers.

 
(2)
Party B has the right to suggest Party A to stock fodder raw materials when the
time is appropriate.

 
(3)
Party B has the right to retrieve commercial hogs on behalf of itself.

15.
Obligations of Party B:

 
(1)
Party B should be responsible for paying the fodder price and the fodder cost
when retrieving live pigs from farmers, as well as the 40% divided profit in
advance. The application of payment should be issued after that. Party B should
report the fodder usage plan and amount of retrieving commercial hogs a week
before, so that Party A could be prepared for the payment in advance.

 
(2)
Party B should deliver the commercial hogs to Party A’s transportation base.

 
(3)
Party B should pay due attention to the standard of commercial hogs during the
retrieving. The delivery fee should be boned by Party B if the commercial hogs
are rejected because of substandard.


 
 

--------------------------------------------------------------------------------

 

 
(4)
Party B should notice Party A’s carrier the designated place two working days
before the delivery.

 
(5)
Party B is responsible for ensuring the fodder quality and quantity as well as
the delivery time.

 
(6)
During the retrieving process, due attention should be paid. Party B is
responsible for recording the quality and weight of the commercial hogs
accurately.

 
(7)
It is Party B’s responsibility to use its own sale network to provide after-sale
service to the farmers, to guarantee that the information on fodder usage amount
and retrieving commercial hogs will be reported to Party A in time, and try to
report the relevant data constantly.

PART THREE    RISKS
16.
None of the two parties is responsible for the breach of the agreement under the
condition of force majeure, e.g. earthquakes, floods, wars, and any other
condition which leads to the incapability of performing the agreement.

17.
The farmers should bear the risk of commercial hogs’ death during the breeding
process, and be responsible for paying the fodder cost of the credit sale. Party
B should claim its legal rights in time. If the farmers are incapable of paying,
then Party B is directly responsible for the payment.

18.
During the breeding process, if the commercial hogs are substandard under the
condition of fully provided fodder by Party B, Party B should allow the farmers
to keep breeding, until the commercial hogs reach the retrieving standard, and
the fodder price during this period is the cost price of the fodder. Party B
should sign a separate agreement regarding to this period, but the fodder will
be sold to farmers directly by Party B, Party A is not involved.

PART FOUR   LIABILITY FOR BREACH OF THE AGREEMENT
19.
Both parties should perform the agreement strictly abiding by the terms of this
agreement. If any large-scale breach of agreement occurs, the one who breaches
the agreement should pay the other party default fine at the price of 20% of the
first year’s total price of the agreement.


 
 

--------------------------------------------------------------------------------

 




If Party B breaches the agreement and affects the promotion of the “Company
Basis Farmers” cultivation model, all the creditor’s rights based on the credit
sale agreement of fodder between Party B and the farmers as well as the
supplementary agreement will be assigned to Party A. This term will be effective
right after two times notice in written from Party A, and no more agreement on
creditor’s right subrogation is necessary. For Party A’s convenience, Party B
should transfer relative documents to Party A within 10 working days after this
term becomes effective, and notice the debtors as well as provide any
convenience which is needed.
If Party B breaches the agreement, both term one and term two is effective
without coming into conflict.
If Party A breaches the agreement, who is incapable of paying Party B the fodder
cost or retrieving cost, and exceeds 15 days after the due day, Party B has the
right to claim the fundamental breach of the agreement by Party A, and has the
right to rescind the agreement and claim Party A for compensations on the losses
resulted from breaching the agreement.
20.
After certain appraisal, if the death of the pigs results from fodder quality,
the losses are boned by Party B, including the fodder cost pre-paid by Party A,
fodder cost of farmers and other relative direct as well as indirect losses.

PART FIVE   MISCELLANEOUS
21.
Both parties should be confidential to any term and information regarding to the
agreement, without disclosing to the third party. The one who discloses the
agreement to the third party and cause losses to the other party should pay at
the price of 20% of the first year’s total price of the agreement.

22.
Any invalid condition occurs regarding to the whole or part of the agreement,
will not affect the effect of the PART SIX and PART SEVEN.

23.
Any agreement reached between the parties of the agreement and other related
parties under the model should be taken place under the system, and any other
terms which are conflicted to this agreement will be deemed as breach of
agreement.


 
 

--------------------------------------------------------------------------------

 




24.
The other related parties under the model should share the information on
breeding pigs sale, fodder delivery and retrieving commercial hogs
unconditionally, and take the supervision unconditionally from other related
parties.

25.
Definitions:

 
(1)
Commercial hogs: edible pigs which are breed under the cultivation model of
“Company Basis Farmers” and sell directly to slaughter enterprises. The standard
of retrieving is 95 kilo to 110 kilo per pig.

 
(2)
Fodder: full price fodder which is necessary for breeding commercial hogs,
including aperture materials, piglets’ materials and developed materials, all
the fodder above must achieve the nutrition standard and energy standard
designated by Party A.

 
(3)
Short-distance transport: transport taken place by Party A by using Party B’s
delivery network, from Party B retrieves commercial hogs under the model to
deliver them to Party A’s carrier, usually less than 100 kilometers.

 
(4)
Transport losses: weight losses during the process of retrieving commercial hogs
by Party B.

 
(5)
Delivery addresses designated by Party A: the place Party A chooses and accepts
commercial hogs according to Proximity among the places designated by Party B
after receiving notice, which is an uncertain place.

 
(6)
Breeding cost: fodder cost of commercial hogs and breeding pigs, fodder for each
breeding pig is estimated as 1.095 ton per year, which is approximately 150RMB
each commercial hog (the cost will change with the change of raw material
price).

PART SIX   MODIFICATION, TERMINATION, RESCINDATION AND TRANSFER OF THE AGREEMENT

26.
No party shall unilaterally modify this agreement, any issues not mentioned in
this agreement should be reached in supplemental agreement after negotiation
between two parties, if any conflict between supplemental agreement and this
agreement occurs, the supplemental agreement should be taken as valid and
binging. But the agreement will keep valid and binding before the supplemental
agreement is signed.


 
 

--------------------------------------------------------------------------------

 




27.
The agreement will be terminated under the following conditions:

 
(1)
The parties may dissolve the agreement upon consensus through consultation.

 
(2)
The expiration date of the agreement has arrived.

 
(3)
The aim of the agreement cannot be attained because of force majeure.

 
(4)
The cultivation model of “Company Basis Farmers” is not accord with the demands
of the market, no further operation is possible.

28.
The agreement will be rescinded under the following conditions:

 
(1)
Unilateral fundamental breach of the agreement and thus makes realization of the
aim of the agreement impossible, or any major accident due to negligence occurs
which leads to enough reason for the other party to believe the responsible
party is incapable of performing the agreement.

 
(2)
Other related parties breach the agreement and thus leads to the parties of this
agreements incapable of performing the agreement.

 
(3)
Emergency occurs and leads to the foundation of the cooperation vanish.

29.
Both of the two parties have agreed that not transferring whole or part of the
rights and obligations of this agreement to the third party.

PART SEVEN   JURISDICTIONS
30.
During the performance period of the agreement, any misunderstanding on the
terms of the agreement or any dispute on the performance of the agreement should
be resolved by means of friendly consultation and negotiation. If no agreement
could be achieved by consultation or negotiation, the parties may initiate an
action in the people’s court where the agreement is signed. The agreement is
signed at Jiamusi, Heilongjiang Province.

PART EIGHT   VADILITY AND PERIOD OF THE AGREEMENT

 
 

--------------------------------------------------------------------------------

 
 
31.
There are four originals of the agreement, and each party shall take two, which
has equal legal binding effect. Supplemental attachment is an inseparable part
of this agreement with equal legal binding effect. The agreement will be taken
into effect from January 1st, 2009.

32.
Agreement term: This agreement is a timeless agreement.

33.
The cooperation agreement signed between two parties on October 11th, 2007
terminates automatically. If any conflict between the supplementary agreements
according to the former agreement and this agreement occurs, this agreement
should be taken as valid and binding, other issues not mentioned in this
agreement will keep valid and binding.





Party A: Heilongjiang SenYu Animal Husbandry Co., Ltd.
 (Signature)


Party B: Heilongjiang Wangda Fodder Co., Ltd.
(Signature)



 

 
December 30th, 2008,
 
Jiamusi, Heilongjiang Province



 
 

--------------------------------------------------------------------------------